 486DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal 375, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandIrishWelding Supply CorporationLocal 375, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Strate Welding Supply Company, Inc. Cases3-CC-706 and 3-CC-708June 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 26, 1973, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed.1 In the absence of record evidence to that effect, we disavow the Adminis-trative Law Judge's finding (fn. 21 of his Decision)that Irish was "legallyindebted and will be requiredto payBurdox for the extra haulage " Irish andBurdox had apparently agreed that Irish would pay Burdox for these services,at least when they reached a certain cost level.Porter,an employee ofBurdox, who was creditedby theAdministrativeLaw Judge,so testified.Burdox, by Lockmiller,conceded the possibility had been discussed but nocharge had been made "as yet "On the record Members Fanning and Penello would find the picketing ofLucidol,on which the Administrative Law Judge found it unnecessary topass, not violativeof the ActDECISION1.PRELIMINARYSTATEMENTSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidated proceeding I under the National Labor Rela-1Consolidated complaint issued by the Regional Director for Region 3 onSeptember 1 arising out of charges filed with him on August 14 and 15, 1972tions Act as amended, 29 U.S.C. Sec. 151et seq.("Act"), wastried before me in Buffalo, New York, on October 5-6,1972,2 with all parties participating throughout by counsel,who were afforded full opportunity to present and contro-vert proof and otherwise be heard, as well as to submit briefson October 27. Trial transcript and exhibits were receivedby me on November 13. I have considered with care theentire record within the frame of reference of legal conten-tions raised.At issue is whether Respondent Union (Teamsters Local375) engaged in secondary boycott activity in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.Upon the entire record 3 and my observation of the testi-monial demeanor of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS11PARTIES,JURISDICTIONIt is conceded that at all material times Respondent hasbeen and is a labor organization within the meaning of theAct; and 4 that Charging Parties Irish Welding Supply Cor-poration ("Irish") and Strate Welding Supply Company,Inc. ("Strate"), as well as Burdox Inc., Division of BurdettOxygen Co. of Cleveland, Inc. ("Burdox" and "Burdett")and Lucidol, Division of Pennwalt Corporation ("Luci-dol"), have each been employers and/or persons engaged incommerce within the meaning of the Act. Accordingly Ifind that jurisdiction is here established.111.ALLEGED UNFAIR LABOR PRACTICESA. Factsas FoundThe material facts,substantially undisputed,are found tobe as follows:1.General backgroundBurdox of Tonowanda, New York (Division of Burdett ofCleveland, Ohio) manufactures and distributes compressedgases, in metal cylinders, among others to Irish, which redis-tributes them.Strate of Buffalo,New York,makes, sells,and distributes compressed gases, among others to Burdox(pursuant to contract between Strate and Burdox), whichBurdox sells to Irish. Lucidol of Tonowanda, New York, isa dry ice customer of Irish (under contract with Irish). Thefollowing diagram shows these relationships in simplifiedform:StrateIBu rd oxIIRISHWLuc idol2All dates references are to 1972 unless otherwise specifiedJTrial transcript as corrected in respect to obvious and typographicalerrors set forth in attached"Appendix A" [not published].4 Through withdrawal,at the trial, of certain denials in the answer204 NLRB No. 84 LOCAL 375, TEAMSTERSIt is conceded that since May, Respondent (TeamstersLocal 375) has been engaged in a labor dispute with Irish,with picketing commencing on July 17. The complaint al-leges that,in violationof the secondary boycott proscrip-tions of Section 8(b)(4)(i) and (ii)(B) of the Act, Respondenton August 4 threatened, coerced, and restrained Strate; andthat on August 14 it picketed Burdox, Strate, and Lucidol,and on September 8 again picketed Strate, seeking to pre-vent employees and others from performing services forthem or their employers, and also threatening, coercing, andrestraining Burdox, Strate, Lucidol, and others with an ob-ject of forcing them to cease supplying or otherwise doingbusiness with Irish. Respondent denies it violated the Act.2.Underlying contractual relationshipsIrish of Buffalo,one of the chief compressed gas distribu-tors in the Buffalo(New York)area,'is the largest oxygencustomer and distributor of Burdox of Buffalo, a manufac-turer (as well as distributor) of bulk liquid and compressedgases.The 1970-74 contract between Irish and Burdett ofCleveland, Ohio (Burdox's principal), obligates Irish, asBurdett's distributor in the Buffalo industrial area,to pur-chase all of Irish's compressed gas needs(oxygen,acetylene,nitrogen,argon,helium,and air)from Burdett(Burdox),subject to exculpation of Burdett in event of "strikes, orother labordisturbances....or any othersimilar or dis-similar causebeyond the Company's [i.e., Burdett's] reason-able control."Under the Irish contract with Burdett(Burdox), prices for the compressedgases,f.o.b. Burdox'sNew YorkState regional location,depend upon whether themetal cylinders into which such gases are compressed (andin which they are delivered to users or maintained in inven-tory bydistributor Irish)are "dealer owned" (i.e.,Irish-owned) or "company owned" (i.e., Burdox-owned), therebeing a differential of 20 cents additional charge per hun-dred cubic feet for gas supplied to Irish in Burdox cylinders;also, there is a daily "demurrage"charge for Burdox cylin-ders not returned to Burdox by Irish within 30 days; and,in order to encourage prompt return of Burdox's cylinders,Irish's contract with Burdox requires Irish likewise to im-pose a demurrage charge upon its customers for over 30days' retention of Burdox cylinders. Irish is responsible forgood return of Burdox cylinders, which are red and marked"Burdox," and thus clearly distinguishable from those ofIrish, which are white and also mostly marked "Irish." Un-der Irish's contract with Burdett (Burdox), Irish is requiredto provide liability insurance coverage for vehicles utilizedby Irish to transport Burdox cylinders, and to save Burdoxharmless from claims arising from its handling of Burdoxcylinders. Burdett (Burdox) in turn under contract obtainscompressed gases from Strate of Buffalo,in Burdett (Bur-dox) "-owned" cylinders. Irish has never had a contract withStrate.65Distributees include welders, truckers,and industrialmanufacturers6 The contractbetween Burdett(Burdox)and Strateprovides merely forsupply of gas by Strate to Burdoxin Burdox-ownedcylinders, without men-tion of Irishin any way. Thus,Strate would not be in breach thereof throughfailure to supplyIrish with gas, nor through failureto supplyBurdox withgas inIrish-owned cylinders4873. July 17 change in business proceduresDaily prior to July 17-as of which date the labor disputebetween Local 375 (Respondent) and Irish had been inprogress for about 2 months-Irish drivers using Irishtrucks 7 had followed the system of daily picking up filledcompressed gas cylinders and dropping off empty cylinders,at Burdox (40 percent) or at Strate (60 percent), with allbilling to Insh by Burdox. Strate is located about 2 1 /2milesfrom Burdox; Irish is closer to Strate than to Burdox.For practical purposes all cylinders 8 are owned by Irish(white) or by Burdox (red). Insh then distributed the filledcylinders (white or red) to its customers or added them toits inventory at its own premises. Prior to July 17-sincewhen Respondent Union has been picketing Irish opera-tions-close to all (90 percent or more) of Irish's com-pressed oxygen cylinder needs were picked up by Irishdrivers (using Insh trucks and Irish cylinders) at Strate,9Irish being the only Burdox customer who picked up its owncylinders at Strate.On or immediately after July 17, although Irish driverscontinued to pick up filled (and drop off emply) cylindersat Burdox, they stopped making trips to StratebecauseBurdox-whose premises were being picketed by Respon-dent Union when Irish trucks called there and who hadnotified Strate of the Union's labor dispute with Irish-commenced with Burdox trucks and drivers daily to makethe pickups-dropoffs at Strate which Irish trucks and drivershad up to then (July 17) been making at Strate; and afterBurdox picked up Irish's needs at Strate, Irish picked themup from Burdox at Burdox's premises.1° In the words ofBurdox Branch Manager Lockmiller at the trial, this changein procedures, made after discussion between himself andIrish,was in order "to protect Burdett's interest.... [by]insulat[ing]Strate, who is a union shop, from any possiblelabor problems so that we could continue in business [bycontinuing to supply Irish, which would not have been pos-sible if Irish had continued to pick up and deliver cylindersat Strate, which would either not have supplied Irish orwhich would have been picketed by the Union during suchpickup-delivery operations]." Burdox demurrage invoices inevidence establish that from mid-July to mid-SeptemberBurdox-owned cylinders in Irish's possession or charged toIrish rose from 520 to 884, an increase of almost 60 percent.According to Burdox Branch Manager Lockmiller, Burdoxprocessesa total of 1,200 cylinders per month, of which 800are for Irish, and Irish accounts for 40 percent of Burdox'sentire business. Lockmiller concedes that excessive use byIrish of Burdox cylinders (such as in case Irish's use of its7Irish had (and has) approximately 12 drivers and 17 trucksipercent or less are customer-ownedIrish truck dispatcher-counterman Schaefer, called by General Counsel,testifiedthat the average daily pickup by Irish drivers at Strate before July17 was 20 to 50 cylinders, some to maintain a level of supplyat Irish premises.Schaefer alsotestifiedthatthis level of pickup-supply continuedas well afterJuly 17, but-in contradistinction to practice prior to July 17-by Irishdriversfrom Burdox after Burdox had first picked them up from Strate10 Irish'smethod of distribution to its own customers after July 17 re-mained unchanged. On one occasion, however, on or about July 17, anattempted direct delivery by Burdox of Irish cylinders to a customer of Irish(Ashland Oil Companyin Buffalo)on an Irish bill of lading, was count-ermanded and stopped when called by the Union to the attention of Lockmil-ler and Burdox headquarters (Burdett) in Cleveland 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDown is inexpedient) could interfere with Burdox's ability toserve Burdox's other customers.Although Lockmiller testified that Burdox did not changeIrish for Burdox's newly instituted pickup service for Irishat Strate after July 17-which Lockmiller conceded took up40 percent of Burdox's driver time, Burdox truckdriver Por-ter swore at the trial, under subpoena by Respondent, thathe was told by his superior, Mike Falsone (Falsoney), aswell as by Lockmiller, that Irish would be paying for his(Porter's) substantial overtime occasioned by Burdox'spost-July 17 pickup at Strate of cylinders for Irish (on whichPorter was required to keep separate records)." Since (1)Porter impressed me as a credible witness-and in the de-scribed context more so than Lockmiller, (2) Porter wastestifying adversely to his employer and thus at potentialrisk of incurring his employer's displeasure if not reprisal,12(3) Lockmiller did not rebut Porter's testimony, which wasgiven after that of Lockmiller, (4) Falsone was unaccount-edly not produced in rebuttal, (5) the contract between Bur-dett (Burdox) and Irish does not require Burdox to pick upor drop off Irish cylinders elsewhere than at Burdox prem-ises,(6) no persuasive reason has been established or ap-pears for Burdox to provide such additional service orundergo such added expense without compensation or atleast reimbursement from Irish, (7) the contract cost to Irishof gas in Irish cylinders is less than that of gas in Burdoxcylinders, thus indicating economic benefit to Irish from theuse of its own cylinders and economic detriment from theuse of Burdox cylinders, and (8) Porter's version indicatingBurdox's intention or expectation of future reimbursementfrom Irish for this extraordinary service is either not incon-sistent with Lockmiller's testimony of no charge or billing(as yet;"We had talked about a possibility of an additionalcartage charge": Lockmiller's testimony in U.S.D.C. injunc-tion proceeding, Joint Exh. 1, p. 124) therefor, or if inconsis-tent more plausible than that Burdox has neither made norintends to make such charge, I credit Porter's version thatthe expense of Burdox's pickups at Strate for Irish, sinceJuly 17, has been or will be charged by Burdox to Irish, forliPorterfurther testifiedthat his daily travel to and pickup(as well asunloading) of 40 cylinders at Strate-i e., the approximateminimum averagenumber which IrishdriverMetros testifiedhe (or afellow driver)had beenpickingup at Strate daily for Irish prior to July 17)-tookan hour and a half,that at any ratefrom September14 (the date of the U S district courttemporaryinjunction hearing alludedto below) until the dateof theinstanttrial,mostof his overtime has been spent on or ascribable to handlingIrishcylinders,including at least4-1/2 of 6 hours' Saturday overtime-theretoforealmost unprecedented, according to Porter. Porter alsoswore that at no timeprior to July 17 had he handled Irish (white) cylinders, that although priorto July 17 Burdox had maintained an inventory of 70 full cylinders of oxygen,between July 17 and September 14 that inventory dwindled to almost zero,that after July 17 Burdox acquired from its Cleveland main depot (Burdett)additional oxygen cylinders of the specific variety needed by Irish to supplyIrish customers;and that 2 weeks prior to the instanttrialhe had beendispatched to Burdox's main Cleveland depot (Burdett) to pick up additionalcylinders needed by Burdox (or by Irish) because all available cylinders onhand hadbeenused by or for Irish-for thefirst timein his several years'exizerience.That this is a factor properly to be given weight in assessing credibility,seeGeorgia Rug Mill,131 NLRB 1304, 1305 at In 2, enfd. as modified 308F.2d 89 (C.A. 5, 1962);Wirtz v B A C Steel Products,Inc, 312 F 2d 14,16 (C.A. 4, 1963).compensation to Burdox of these services rendered by Bur-dox to Irish in consequence of the described change inoperations necessitated by Respondent's picketing of Irish'soperations and the desire of Burdox tomaintaincontinuityin the flow of merchandise to Irish notwithstanding Re-spondent Union's strike and picketing.It is further established, through testimony of Irish truck-driverMetros, that since July 17 empty Irish (i.e., white)cylinders have accumulated increasingly at the Irish prem-ises; that since September 14 (i.e., U.S. district court tempo-rary injunction hearing date, pending outcome of whichunion picketing was voluntarily held in abeyance) this accu-mulation has decreased by one-half, with Irish removingthem to Burdox and Burdox trucks removing them toStrate; that at no time prior to July 17 did he pick up filledIrish oxygen cylinders at Burdox, but only at Strate; thatonly rarely prior to July 17 did Irish use any Burdox (i.e.,red) oxygen cylinders; and that at no time did he transportempty Irish cylinders from Burdox to Strate. Testimony ofIrish truckdriver Parsons in the United States district courtinjunction proceeding (Joint Exh. 1) corroborates the fore-going in part.Concessions by General Counsel witness Schaefer, Irishtruck dispatcher-counterman,during cross-examination,and other proof establish that although prior to July 17 Irishhad through its own drivers and trucks picked up substan-tially its entire oxygen cylinder supply directly at Strate, thisstopped on July 17; 13 that, basically,afterJuly 17Irish usedBurdox (i.e., red) rather than Irish's own (i.e., white) cylin-ders since Strate was not filling such (i.e., Irish white) cylin-ders for Irish after July 17 because of Respondent's labordispute with Irish; 14 and that since September 14 (i.e., vol-untary abatement of picketing in connection with U.S. dis-trict court temporary injunction proceeding), Irish cylindersare again being filled at Strate, transported to and fromthere only by Burdox (not Irish) drivers. Burdox BranchManager Lockmiller concedes that from July 17 to August13, Burdox picked up Irish (as well as Burdox) cylinders atStrate daily and conveyed them to Burdox premises.'5Since July 17 Respondent Union has been picketing notonly at Irish, but also at Burdox on the occasions when Irishemployees load or unload cylinders there. Picket signs atBurdox stated that "Burdox is an ally of Irish WeldingSupply. Local 375 is on strike against Irish." On August 14,when Respondent Union commenced picketing at Strate(with signs stating, "Burdox is an ally of Irish WeldingSupply who is on strike with [Local] 375 Teamsters") be-cause Strate was filling Irish (white) cylinders for loading13 Schaefer also testified thatprior to July 17Irish did not pick up Burdoxcylinders at Strate and drop them off or leave them at Burdox.14 Schaefer explained that on two occasions afterJuly 17,when Burdoxattempted to deliver Irish (i.e., white) cylinders to Strate, Strate was there-upon again picketed15According to Lockmiller this procedure also prevailed prior toJuly 17,although he concedes that priorto July17 the percentage of Irish cylinderspickedup byBurdox at Strate was"very small."Since it is undisputed thatIrish ceased picking up cylinders at Strate on July 17, it would seem thatwhatever Irish cylinders were picked up at Strate afterJuly 17were pickedup byBurdox,there being no suggestion of such pickup by anybody else. LOCAL 375, TEAMSTERSonto Burdox trucks,16Burdox discontinued picking up Irish(white)cylinders at Strate and the Union stopped picketingat Strate.17WhenBurdox subsequently(September 8) againattempted to have Irish(white)cylinders filled at Strate andloaded onto Burdox trucks,picketing of that operation atStrate resumed until the filling and loading of Irish cylindersthere stopped.It is conceded that picketing at Strate wasrestricted to occasions when white(i.e., Irish)cylinders weretransported and loadedthere byBurdox(or just about toarrive).When picketing voluntarily abated pending out-come of the temporary injunction proceeding heard in U.S.district court on September 14, Burdox pickup at Strate ofStrate-filled Irish cylinders resumed and has since contin-ued.18 It is conceded that since September 14 a cognizableportion of Burdox's truckmen'sworktime has been and isattributable to Burdox's direct pickup at Strateand deliverythence to Burdox's premises of Irish cylinders.At the trial,Burdox Branch Manager Lockmiller ex-plained Burdox's July17 change in operational methods(i.e.,delivery to and pickup at Strateof Irish cylinders byBurdox insteadof by Irish)as the result of Irish's:... imminent labor problems....To protectBurdett's interest.. .itbehooved me to insulateStrate,who is a union shop,from any possible laborproblems so that we could continue in business... .We [Burdett] cannot live with that and neither can he[Strate].Lockmillerfurther explained at the trial that since Burdox'sbusiness with Irish-comprising 40 percent of Burdox's to-tal business-was stopped by the strike against Irish, Bur-dox could not continue to exist if the situation was notrectified and that Burdox was therefore interested in assur-ing that the supply of compressed gas toIrishcustomerscontinued uninterruptedly.Lockmiller also conceded that itappearedby July17 that the existing supply of Burdoxcylinders might not be sufficient for Burdox to supply Irishin Burdoxcylinders,without use of Irish cylinders.16UnionPresidentClayton hadwarned Strate General Manager Grimeson August 4 thatthe Union wouldpicket Strate if Strate-deviating fromprior practice-filledIrish cylinderstransported to and from Strate by Bur-dox Claytonhad explainedto Grimes thatthe Union was striking Irish, thatthe Union was picketing Burdox whenever Irish trucks entered Burdox'spremises,and that althoughthe Union didnot desire to picket Strate also,itwould do sothrough anambulatorypicket if Strate permitted Irish cylin-ders to be delivered to and filled andpicked up atStrate by Burdox.17Therealso was picketing on August 14 at the Burdox premises while anIrish employeewas thereon Irishbusiness It further appears that there wasalso brief picketing on August 14 at theLucidolpremises adjoining theBurdox plant, by an ambulatory picket pursuing an Irish truck parked in theLucidolparking lot and attempting to make a delivery there(Joint Exh. 1,pp. 47 and49-50),but that the picket left as soon as the truck leftCounselfor the General Counsel stated to Judge Curtin in the United States districtcourt injunction proceeding:"On August 8th when they were picketing atLucidolour position is that when Irish was present delivering gasses or dryice toLucidolthat it was permissiblefor [Local] 375to picket as long as thepicketing wasn't violent or harassing or something of that nature" (Joint ExhI,pp. 143-44)Counsel for General Counsel added,in response to a questionby the court,that no complaint exists as to the wording of the picket signs(Id11The application for a temporary injunction was denied by U.S DistrictJudge JohnT. Curtinon October 17 It is not known to me whether picketinghas resumed since then.B. Discussion489When labor's right to assert economic power collectivelythrough striking and picketing peacefully for proper objec-tives is invoked against a "primary" employer, resultingaural relations and consequences are usually clearly perceiv-able. But when those rights and powers are invoked so as,by design or happenstance, to be leveled against or involve"secondary" employers or persons not concerned "directly"or at all in the labor dispute, difficult problems of balancingand adjusting seemingly conflicting rights and interests mayarise.Comparing a primary strike to a secondary boycott islike comparing a two-dimensional to a three- or four-dimen-sional projection. So it is here, when a Union (Respondent),having an assumedly legitimate labor dispute with an em-ployer (Irish),seesfit to carry that dispute beyond the im-mediate premises of the employer (Irish) to other locations(Burdox, Strate, and Lucidol) at or through which the em-ployer (Irish) carries on its struck operations-the employ-er, if not to survive, at least to blunt the blow of the Union'soffensives; the Union, if not to survive, at least to parry thecounterthrust of the employer's removal of its business op-erations from its own premises (or the employer's change inits usual operational methodology) in order to render thestrike and picketing ineffective if limited to those premises.As long as a generation ago the Supreme Court, cautioningthat the secondary boycott proscriptions of Section8(b)(4)(B) of the Act are not to be viewed with gunbarrelvision, instructed that they reflect "the dual congressionalobjectives of preserving the right of labor organizations tobring pressure to bear on offending employers in primarylabor disputes and of shielding unoffending employers andothers from pressures in controversies not their own."N.L.R. B. v. Denver Building and Construction Trades Council,341U.S. 675, 692 (1951).It flows from what has been said that the amehoratoryprovisions of the Act, purposed to "shield[ing] unoffendingemployers . . . . from pressures in controversies not theirown," are designed to protect neutrals, not to assist activepartisans.19 It is our task, "more nice than obvious" (Frank-furter, J., inLocal 761, IUE v. N.L.R.B.,366 U.S. 667, 674(1961) ), in cases such as this, to attempt to reconcile thedescribed "dual congressional objectives" fairly and rea-sonably, even though not demarcated by "a glaringly brightline"(id.at03).In this case, Respondent Union, having a labor disputewith Irish, was entitled to bring lawful pressure directlyupon Irish in connection with that dispute. No issue is pre-sented here concerning the legality of the pressures-strike,picket, or otherwise-levelled by the Union against Irish atIrish premises. It is only the Union's picketingelsewherethat is brought into question here. CompareN.L.R.B. v.InternationalRice Milling Co.,341 U.S. 665, 672-73 (1951),withN. L.R.B. v. United Brotherhood of Carpenters, etc., Dis-19 Judge Learned Hand's noted observation that the thrust of secondaryboycott activityis againsta third party "who has no concern" in theprimarydispute(InternationalBrotherhood of Electrical Workers, Local 501 v N.L RB, 181 F 2d 34, 37 (C.A 2, 1950) affd 341 U.S 694 (1951)) may scarcelybe deemed applicable to a third party who either does have a concern in orwho concerns himself with the primary dispute 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrict Councilof Kansas City,Mo.,184 F.2d 60(C.A. 10), cert.denied341 U.S. 947 (1950).In considering the legality orillegality of the Union's picketing elsewhere than at Irishpremises,it is necessary to bear certain facts particularly inmind,within the frame of reference of all of the facts shown.These are,that the Union'spicketing at Burdox was re-stricted to occasions when Irish cylinders were being deliv-ered to or picked up at Burdox;that Burdox knowlingly anddeliberately,on and afterJuly 17,and by agreement withIrish,initiated and continued a substantial variation in theirprior mode of business-namely,delivery and pickup byBurdox,instead ofby Irish,of Irish cylinders at Strate; thatthe Union'spicketing at Strate was likewise restricted tooccasions when Irish cylinders were being delivered to orpicked up at Strate(by Burdox);and that Strate was placedon express advance notice and warning by the Union that,in view of its strike against Irish,filling and delivery of Irishcylinders by Strate afterJuly 17 (when Irish ceased deliver-ing them to or picking them up at Strate)would result inpicketing at Strate of such activity on such occasions.It thus appears that in picketing at Burdox and Strate, onsuch occasions only when Irish cylinders were being trans-ported to and from and filled at those locations,the Unionwas merely pursuing the struck work formerly performed byitsmembers for Irish. To this extent,itmay be said to haveengaged ina primary picketof Irish rather than in a second-ary boycottof Burdox or Strate.Beyond this,however,considering the fact thatthe ambulatorypicketing, on therestricted occasions indicated,took place at or near prem-ises of others than Irish-i.e.,Burdox,Strate,and Lucidol 20-there is no indication or contention that it did not com-port with the offsite picketing guidelines established by theBoard inSailors'Union of the Pacific, AFL (Moore Dry DockCompany),92 NLRB547 (1950).Perhaps most significant,in evaluating the qualitativethrust of the Union's picketingactivityin relation to thebasic question of whether or not it unfairly enmeshed Bur-dox or Strate as innocents into a"controvers[y] not theirown"(Denver Building, supra)with whichthey"ha[d] noconcern"(IBEW v. N. L. R.B., supra),are the facts showingthat their involvement in the labor dispute between Irishand the Union was of their own making and choice, de-signed as a rescue operation in aid of Irish,a beleagueredcustomer.This hardlyqualified them as innocent victims ofa "controversy not their own" or in which they "had noconcern."On the contrary,they made the controversy theirown and created a concern in it. The deliberate substitutionof pickups and deliveries by Burdox for Irish at Strate, onand afterJuly 17 (when Irish drivers ceased calling at Strateand Strate ceased servicing them there)constituted a valu-able service by Burdox for Irish,21potentially sufficient to"break" the Union's strike against Irish. Burdox thereby20 As to Lucidol, the lone, brief incident involving that company-not achargingparty orwitness herein-has been describedabove I do not believethat isolated episode mayfairly be regarded as otherthande minimisat best,in any eventnot warrantinga remedial order2i Since, as establishedby the evidence, Irish is legallyindebted to and willbe requiredto payBurdox for the extra haulage-i.e, of Irishcylinders toand from Strate-performedsince July 17 by Burdoxfor Irish, itcan scarcelybe disputed that this was work performedby Burdoxon behalf ofIrish andthat bydoingthis work for Irish Burdoxallied itselfwith Irish so as to avoidthe economic loss to Irish(as wellas toBurdox)which wouldhave ensuedtooksides,becoming an ally of Insh against the Union,deliberately placing itself into the line of fire whereit as wellas Irish could be within the foreseeable ambit of the Union'slawful picketing activity against the struck work. The factthat Burdox was motivated in part or whole by self-interest(i.e.,desire to avoid diminution of its business with Irish)does not alter this: allies normally have interests in com-mon, and an ally should not be exempted from the conse-quences of his actions in promotion of the alliance's purpos-es. The July 17 change in previously established operationalmethodology, by Burdox in alliance with Irish, for no rea-son other than the strike and picketing activity, was deliber-ately designed and calculated to blunt if not frustrate theobject and force of the Union's strike against Irish. It there-fore justifiably subjected the activities of the alliance in itsfurtherance, to countervailing picketing action by theUnion. In short, the Union did not enmesh the ChargingParties in its dispute with Irish; on the contrary, the Charg-ing Partiesembroiled themselves. It follows that, under thecircumstances shown, picketing by the Union, in the re-stricted form here pursued, was lawful and proper 22 Cf.N.L.R.B. v. Business Machine Mechanics Local 459 (RoyalTypewriter Co.),228 F.2d 553 (C.A. 2, 1955), cert. denied 351U.S. 962 (1956),Douds v. Metropolitan Federation of Archi-tectsLocal 231 (Ebasco),75 F.Supp. 672 (1948) (D.C.N.y.).21from Irish's own inability to perform it because of the strike against IrishIn so allying itself on the side of Irish against the Union,Burdox lost whatev-er protection it might otherwise have had underthe Actthrough claim ofstatus as an innocent"secondary"victim of the Union'spicketing ofBurdox's elected substitute activities on behalf of Insh.22 Findings here render it unnecessary to determine whether Burdox'sattempted delivery, on or about July 17, of Irish cylinders to Ashland OilCompany, a customer of Irish, under circumstances described above, wouldalone and of itself have constituted Burdox an ally of Irish so as to justifyextension of the Union's picketing to BurdoxThis case does not present,nor therefore do I decide,the issue of whetherthe Union could lawfully picket at Burdox or Strate during the transportationand filling of Burdox(red) cylinders provided by Burdox in substitution forIrish (white)cylinders-if, indeed,itwould be feasible to attempt to ascertainthe extent to which Burdox(red) cylinders were intended for Irish as distin-guished from other Burdox customers.Cf.Local 810,Steel,Metals,Alloys,and Hardware Fabricators (Fein Can Corporation),131NLRB 59, enfd. 299F 2d 636 (C A 2, 1962)23 I viewWestern States Regional Council No 3, International Woodworkers(Priest Logging, Inc),137 NLRB 352, enfd. 319 F.2d 655 (C.A. 9, 1963), reliedupon by General Counsel, as inapposite.There-unlike here-the second-arily picketed employer (an upriver commercial storage dump) merely pas-sively stored logs (which it unloaded at its dump) for the struck primaryemployer(a sawmill)to remain there in dead storage until the end of thestrike; it did not-as here-through deliberate design and execution of a newmethod of operations,actively assist the struck primary employer to carry onitsbusiness during the strike so as directly to break and overcome the eco-nomic impact of the primary strike.Act CoauthorTaft stated of the second-ary boycott- "The spirit of the Act is not intended to protect a man who.. is cooperating with a primary employer and taking his work and doingthe work which he is unable to do because of the strike" (95 Cong. Rec. 8709(1947) ).Nor is the argument-anticipated in Respondent's brief,but unstressed byGeneral Counsel-that the contract between Irish and Burdox provided forprices f.o.b.Burdox's premises,controlling,since that contract does notmandate place of delivery, and "f o.b." establishes price but not necessarilyplace of deliveryMoreover,we cannot ignore the realities of the situationhere It is the parties' actualpractice-prior tothe changeon July 17; i.e.,pickups and dropoffs of Irish (white) cylinders by Irish at Strate-and notthe technical contract terms, which are controlling As Judge Rifkind pointedout inMetropolitan Architects, supraat 676, we cannot "look at the form andremain blind to substance"The Charging Parties' contention that they only changed their method ofoperation merely states the question presented, without answering it LOCAL 375, TEAMSTERSUpon thebasis of the foregoing findingsand the entirerecord,I state the following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.The facts as found fail to establish that Respondenthas violated Section 8(b)(4)(i) or (ii)(B) of the Act as allegedin the consolidated complaint.3.The consolidated complaint should in all respects bedismissed.ORDER 14491Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, it is hereby ordered that the consolidated complaintherein, dated September 1, 1972, be, and it hereby is, dis-missed.24 In the eventno exceptionsare filed asprovided by Section 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderwhichfollowsherein shall, as providedin Section102.48of the Rules and Regulations, be adoptedby the Board andbecome its findings, conclusionsand Order,and allobjectionsthereto shallbe deemed waived for all purposes